Citation Nr: 1209041	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to June 1998, March 2002 to December 2004, and March 2005 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in September 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board first notes an August 2008 letter from the Veteran in which he expresses his belief that his sleep apnea is related to his service.  This constitutes a new claim of service connection for sleep apnea.  Whereas a new claim is usually referred to the RO in the introduction, in the present case the new sleep apnea claim and the TDIU issue are inextricably intertwined since a favorable outcome on the sleep apnea claim would mean that the TDIU issue could be impacted.  Accordingly, the TDIU claim must be deferred pending RO adjudication of the sleep apnea claim. 

Additionally, in a July 2009 communication, the Veteran requested an RO hearing, but it does not appear that such a hearing has been scheduled. 

Finally, in view of the contradictory medical opinions of record on the TDIU question, further examination is appropriate, especially since the case must be returned to the RO for the actions discussed above.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file all pertinent medical records documenting treatment since June 2009.  

2.  The Veteran should be scheduled for a personal hearing at the RO.

3.  The RO should then develop and adjudicate the claim of service connection for sleep apnea.  The Veteran should be notified of the determination and furnished notice of appellate rights and procedures, including the need to file a timely notice of disagreement if he wishes to initiate an appeal from that determination. 

4.  After completion of the above actions, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to engage in gainful employment.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All examination findings should be reported. 

The examiner must specifically offer an opinion as to whether it is at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment consistent with his education and work history. 

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the posed question.  

6.  Thereafter, the RO should review the expanded record and readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



